Citation Nr: 0901040	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  02-04 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for dermatofibrosarcoma, 
status post wide excision, to include status post partial 
excision of the right labia majora, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1979 to May 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision from a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
disability evaluation for the veteran's dermatofibrosarcoma, 
status post wide excision, to include status post partial 
excision of the right labia majora, from 0 to 10 percent 
disabling, effective June 19, 2000.  The veteran testified at 
the RO before the undersigned in December 2002.  The Board 
remanded the claim for additional development in July 2003 
and March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

By a June 1999 rating decision, the veteran was granted 
service connection for her dermatofibrosarcoma protuberans, 
status post wide excision.  She was initially assigned a 0 
percent disability rating based upon the only residuals then 
ascertainable, the scar associated with the excision.  While 
the claim currently on appeal has been developed as 
entitlement to an increased rating for scarring associated 
with the removal of the dermatofibrosarcoma protuberans, the 
veteran has been granted service connection for the 
dermatofibrosarcoma protuberans itself, and the residuals 
thereof.  In this regard, the veteran claims entitlement to 
an increased rating based upon a May 2000 recurrence of the 
dermatofibrosarcoma protuberans, and the residuals of the 
treatment therefore.

A dermatofibrosarcoma protuberans is classified as a type of 
soft tissue sarcoma.  Note 1 following 38 C.F.R. § 3.309(e).  
38 C.F.R. § 4.73, Diagnostic Code 5329 pertains to soft 
tissue sarcomas affecting muscle, fat, or fibrous connective 
tissue (as opposed to those of vascular origin, see 38 C.F.R. 
§ 4.104, Diagnostic Code 7123 (2008)), and provides for 
assignment of a 100 percent rating when such is actively 
present.  A Note sets out that the 100 percent rating shall 
continue beyond the cessation of any surgery, radiation 
treatment, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastasis, rate on residual impairment 
of function.

The record reflects that the veteran was diagnosed with a 
recurrence of the dermatofibrosarcoma protuberans in May 
2000, and that the dermatofibrosarcoma protuberans was 
excised in July 2000.  Following the excision, the veteran 
underwent radiation therapy, which was completed in October 
2000.  Thus, it appears that the veteran is entitled to a 
higher rating based upon the active recurrence for at least a 
portion of the period of the appeal.  Following the cessation 
of radiation treatment, the dermatofibrosarcoma protuberans 
is to be rated based upon the residuals.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran underwent VA 
examination in April 2001, April 2005, and January 2007.  
Each of these examinations, however, primarily addressed the 
veteran's scar residuals.  Because the veteran claims that 
her residuals also include hyperpigmentation of the skin, 
hardening of the skin, sexual dysfunction secondary to pain 
in the regions of the right groin and right labia, suprapubic 
pain, and decreased sensation in the right groin, and the 
veteran has not been afforded an examination specifically 
undertaken to address these complaints, the Board finds that 
a remand for an examination identifying all residuals of the 
dermatofibrosarcoma protuberans is necessary.

Finally, as the most recent VA clinical records of record are 
dated in January 2006, the RO should obtain all VA clinical 
records dated since January 2006 and associate them with the 
claims file.  38 C.F.R. § 3.159(c)(2) (2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the Tuskegee 
and Birmingham, Alabama VA Medical 
Centers dated from January 2006 to the 
present.

2.  Schedule the veteran for an 
appropriate examination or examinations 
to ascertain the current severity of 
her dermatofibrosarcoma protuberans and 
the residuals thereof.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should indicate in the examination 
report that the claims file was 
reviewed.  The examiner should identify 
with specificity all ascertainable 
residuals of the recurrence of the 
dermatofibrosarcoma protuberans and of 
the treatment therefore, and discuss 
the severity of each since June 1999.  
With regard to the scar residuals, 
clinical findings should be elicited so 
that both the old and new rating 
criteria for scars may be applied.  See 
38 C.F.R. § 4.118, Diagnostic Codes 
(DCs) 7801, 7804, 7805 (prior to August 
30, 2002); 38 C.F.R. § 4.118, DCs 7801, 
7804, 7805 (since August 31, 2002).  In 
particular, the examiner should 
indicate whether the scars are 
associated with underlying soft tissue 
damage and whether the scars exceed 77 
square cm.  The examiner or examiners 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

3.  Then, readjudicate the claim, 
considering entitlement to staged 
ratings, including the assignment of a 
temporal 100 percent rating for an 
active disease process, and for the 
residuals of the dermatofibrosarcoma 
protuberans and of the treatment 
therefore.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




